Case 8:20-cv-01001-JSM-AEP Document 34 Filed 04/27/21 Page 1 of 2 PageID 1915




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

KRISTEN WILLIAMS,

      Plaintiff,

v.                                                     Case No: 8:20-cv-1001-JSM-AEP

UNITED OF OMAHA LIFE
INSURANCE COMPANY,

      Defendant.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Anthony E. Porcelli (Dkt. 33). The Court notes that neither

party filed written objections to the Report and Recommendation and the time for filing

such objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Dkt. 33) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.
Case 8:20-cv-01001-JSM-AEP Document 34 Filed 04/27/21 Page 2 of 2 PageID 1916




      2.     Defendant United of Omaha Life Insurance Company’s Motion for Summary

             Judgment (Dkt. 22) is GRANTED.

      3.     Plaintiff Kristen Williams’s Motion for Summary Judgment (Dkt. 23) is

             DENIED.

      4.     The Clerk shall enter Final Judgment in favor of Defendant United of Omaha

             Life Insurance Company and against Plaintiff Kristen Williams.

      5.     The Clerk is directed to close this case and terminate all deadlines.

      DONE and ORDERED in Tampa, Florida, this 27th day of April, 2021.




Copies Furnished To:
Counsel/Parties of Record




                                            2
